Citation Nr: 0738122	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  02-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.  

In April 2002, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  In August 2002, 
the Board ordered additional development for this matter.  

In November 2003, the Board remanded the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD for further 
development.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In September 2004 decision, the Board reopened and denied the 
claim for service connection for PTSD on the merits following 
a de novo review of all the evidence, both old and new.  The 
veteran appealed the September 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A Joint Motion for Remand was filed in December 2005.  In a 
December 2005 Order, the Court vacated the September 2004 
Board decision and remanded this matter to the Board for 
readjudication.  Thereafter, in June 2006, the Board remanded 
this matter to the RO via the Appeals Management Center (AMC) 
for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim for entitlement to 
service connection for PTSD, even though such action will, 
regrettably, further delay an appellate decision in this 
claim.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.  

Information concerning the VCAA was provided to the veteran 
by correspondence dated in December 2004 and July 2006.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
for service connection for PTSD, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  The veteran was 
also informed of how disability ratings and effective dates 
are assigned and the type of evidence that impacts those 
determinations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

The Board observes that in the December 2005 Joint Motion for 
Remand the parties agreed that the VA failed to satisfy the 
duty to assist the veteran to fully develop his claim.  
Specifically, it was found that VA failed to request complete 
unit histories and other documents, which could be used to 
verify or corroborate the veteran's allegation that his unit 
in Vietnam was involved in combat with the enemy, under 
attack by the enemy, or suffered casualties in combat.  In 
this regard, it was noted that when the veteran was examined 
by VA in July 2000, he reported that he served in Vietnam for 
15 months and that his base came under attack nearly every 
night and that, during one such attack, his friend was killed 
while reaching for a "security jacket".  Service personnel 
records reflect that the veteran served in Viet Nam from July 
1970 to April 1971, a period of approximately 91/2 months.  

Further efforts consistent with the VA's duty to assist 
obligation are thus found to be necessary in order to assist 
the veteran in obtaining verification of those in-service 
stressors leading to the onset of his claimed PTSD.  It is 
noted that a single attempt was made to obtain confirmatory 
data from the Marine Corps Historical Center, and the 
response provided to the RO from that organization in April 
2001 as pointed out in the Joint Remand was limited to 
Command Chronologies of the Marine 11th Motor Transport BN 
from the months of September and October 1970.

Attention is called to VA training letter TL-07-02, 
( Resources for Research of Posttraumatic Stress Disorder 
(PTSD) Stressors and the TL07-02 Enclosures: Verification of 
In-Service Stressors Using Available Resources and Appendix A 
(Identification of Basic Information PTSD Stressor 
Corroboration Research), dated March 7, 2007.  Development 
should be undertaken pursuant to instructions provided in the 
training letter.

Effective August 9, 2007, a stressor verification site was 
added to VA's "Rating Job Aids" webpage.  It appears that 
the AMC/RO may have access to the Marine Corp Records (CIMS) 
through Virtual VA.  It may be possible to verify the 
veteran's stressors through these records; and this avenue 
needs further investigation.  

The veteran testified at a videoconference hearing in April 
2002 that his principal duties in Vietnam were driving 
marginal terrain vehicles delivering supplies and troops to 
various places, and patrolling during the day and night.  He 
said they also transported the wounded when helicopters were 
unavailable.  He described seeing a friend killed during an 
attack on Hill 190 one night in October 1970.  It was 
indicated that he only knew the soldier as "Corporal Woods" 
and that he was from Louisiana.  The veteran did not know his 
real name or the specific unit that he was assigned to but 
thought that he was with the 3rd Battalion, 1st Marines.  The 
veteran testified that he never shot his weapon during any of 
the nightly attacks.  The veteran also produced two ribbons, 
the Marine Corps Good Conduct Medal and the Marine Corps Navy 
Combat Action Ribbon, which are not shown on his personnel 
records or discharge certificate.  However, the veteran 
offered no explanation as to what he did to warrant the 
decorations and said only that he was given the ribbons when 
he was in Vietnam without any ceremony or orders. 

Thereafter, the veteran's service personnel records, a copy 
of his unit records, and a description of his claimed 
stressors were forwarded to the Commandant of the Marine 
Corps, Headquarters, United States Marine Corps, in Quantico, 
Virginia to attempt to verify his stressors.  A response from 
that organization in February 2003 indicated that they were 
not able to verify the death of a "Corporal Woods" through 
unit records without knowing the specific unit to which he 
was assigned down to the company level.

The Board notes that in a September 2004 statement, the 
veteran's representative filed a motion for reconsideration 
of the September 2004 Board decision.  In his motion, the 
representative indicated that the veteran had remembered the 
name of the soldier whose death he had witnessed during 
active service as D. Youngblood.  Thereafter, a DD Form 1300 
(Report of Casualty) associated with the veteran's claims 
file showed that a D. Youngblood of Louisiana, a Corporal in 
the 1st Marines, died in Vietnam in August 1970 as a result 
of an apparent self-inflicted gunshot wound.  In a December 
2004 letter, the RO requested that the veteran describe the 
circumstances that led to D. Youngblood's death and indicate 
whether he witnessed this serviceman's death.  In a January 
2005 statement, the veteran indicated this Marine rode with 
him on patrols and was killed by enemy fire when their camp 
was attacked one evening. 

As an initial matter, it does not appear that the RO 
considered or discussed this evidence when adjudicating the 
veteran's claim in the July 2007 supplemental statement of 
the case (SSOC).  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure that the RO readjudicates the veteran's claim of 
entitlement to service connection for PTSD on the basis of 
all the evidence on file.  See 38 C.F.R. § 20.1304(c) (2007).

As no subsequent attempt by the RO to obtain updated 
information from the Marine Corps Historical Center or the 
Office of the Commandant of the Marine Corps is shown, 
further efforts are necessary to assist the veteran in 
attempting to verify his claimed stressors.

In particular, the RO should request a review of unit records 
or histories to attempt to verify whether the veteran's unit 
was attacked by the enemy on base or during mobile patrols 
while he was assigned to the Marine 11th Motor Transport BN 
in Vietnam from July 1970 to April 1971.  In Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with) and personal participation in 
rocket attacks while stationed in Vietnam.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).  In Pentecost, the veteran 
submitted unit records and unit records placing his unit at 
the site of the rocket attacks, while in, Suozzi, the veteran 
submitted radio logs of transcripts describing the stressful 
events involving his unit.  In addition, the RO should 
request a copy of the Command Chronologies of the Marine 11th 
Motor Transport BN from the month of August 1970 to attempt 
to verify whether the veteran's unit was working with 1st 
Marines when D. Youngblood died during that month.  

However, the Board notes that stressor verification requires 
some specificity as to the dates the purported events 
occurred.  In this case, the veteran's statements concerning 
stressful incidents during service have been inconsistent at 
times and, in some instances, very unspecific.  When asked to 
provide additional clarifying information concerning his 
claimed stressors in a July 2006 letter from the AMC, the 
veteran simply indicated that he had no more evidence to 
submit concerning his appeal.  In this regard, the Court has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran and his representative are again 
requested to provide any additional information concerning 
the claimed stressor incidents during active service in 
Vietnam.  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The RO must again contact the veteran 
in writing and request that he furnish 
further clarifying data with respect to 
each of his claimed stressors, including 
his unit of assignment in Vietnam and its 
geographical location as well as any 
combat to which he was exposed while in 
Vietnam and that led to the onset of his 
PTSD.  Each of the incidents must be more 
fully described with the dates of any and 
all incidents to within seven days if 
possible, the types and locations of the 
incidents, the full names and service 
numbers of any other persons present, the 
persons wounded or killed, detailed 
descriptions of events, and any other 
identifying information.  The veteran 
should be requested to submit any 
documentation in his possession underlying 
his claimed award of the Marine Corps 
Combat Action Ribbon as well as lay 
statements from individuals with whom he 
served in Vietnam in an effort to verify 
his claimed stressors.  The veteran must 
be advised that this information is 
necessary to obtain supportive evidence of 
his claimed stressors, and that he must be 
as specific as possible because without 
such details adequate research for 
verifying information cannot be conducted.

2. Regardless of the veteran's response, 
additional development regarding the 
claimed stressors should be undertaken 
pursuant to VA Training Letter 07-02, as 
well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage on August 9, 2007.  
Thereafter, if further development beyond 
VA's capabilities is required, this 
REMAND, copies of the veteran's DD 214, 
service personnel records, and any 
stressor statement submitted, should be 
sent by the RO to the National Personnel 
Records Center (NPRC), the Marine Corps 
Historical Center, the Commandant of the 
Navy and Marine Corps and any other 
appropriate source in an attempt to obtain 
data to verify the veteran's claimed 
stressors.  

The veteran's stressful incidents include 
witnessing the death of a Marine Corporal 
from another unit identified as D. 
Youngblood as well as claimed enemy 
attacks on his unit both at his base 
location and during mobile patrols.  To 
the extent feasible, a review should be 
undertaken of morning reports, battalion 
records, staff daily journals, unit 
histories, after actions reports, 
operational reports-lessons learned, and 
command chronologies, all for the purpose 
of obtaining data to confirm the existence 
of the veteran's in-service stressors.  
The RO should specifically request copies 
of Command Chronologies of the Marine 11th 
Motor Transport BN from the month of 
August 1970 as well as any available unit 
histories or records for the Marine 11th 
Motor Transport BN dated from July 1970 to 
April 1971.

If any source requires a specific time 
period in order to search unit records, 
the RO should designate the two month time 
period from August to October 1970 as well 
as any other time period supplied by the 
veteran in clarifying stressor data.  Once 
received, any documents must be reviewed 
in detail for purposes of stressor 
verification and associated with the 
veteran's claims folder.

3.  Following receipt of additional data 
from the NPRC, the Marine Corps Historical 
Center, the Commandant of the Navy and 
Marine Corps and/or any additional source, 
as well as the completion of any 
additional development suggested by the 
any of the aforementioned organizations, 
the RO must prepare a report detailing the 
nature of any in-service stressful 
event(s), verified by the data on file.  
If no stressor is verified, the RO should 
so state in its report. In addition, the 
RO must also determine separately whether 
the veteran engaged in combat with the 
enemy during his period of service in 
Vietnam.  The report and/or determination 
relating to each of the foregoing must 
then be added to the claims file. 

4.  Thereafter, and only if one or more 
in-service stressors that has been 
verified or otherwise accepted as factual 
if determined to have occurred in combat 
per 38 U.S.C.A. § 1154 (West 2002), the 
veteran is to be afforded a VA medical 
examination by a physician in the 
specialty of psychiatry.  The purpose of 
such examination is to ascertain the 
nature and etiology of the veteran's 
claimed PTSD.  The veteran's claims folder 
in its entirety is to be furnished to the 
psychiatrist for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing, must also 
be accomplished if deemed warranted by the 
psychiatrist.  All established psychiatric 
diagnoses are then to be fully set forth.

It is requested that the psychiatrist 
offer an opinion, with full supporting 
rationale, as to whether the veteran has 
PTSD meeting the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is 
at least as likely as not that the 
veteran's PTSD is the result of any 
verified in-service event(s).  Such 
discussion must include the examiner's 
opinion as to the presence or absence of 
linkage between current symptoms of the 
veteran and any verified stressor(s).

5. The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the veteran's 
claim of entitlement to service connection 
for PTSD on the basis of all the evidence 
on file and all governing legal authority.  
All applicable laws and regulations should 
be considered, including the VCAA; 38 
U.S.C.A. § 1154 (West 2002); and the 
provisions of 38 C.F.R. § 3.304(f).  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative must be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



